Citation Nr: 1705938	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  15-14 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left knee torn cartilage, tibial microfracture, status post surgical repair with residual scar, prior to February 9, 2015, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for tinea corporis, to include onychomycosis, prior to February 9, 2015, and a rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to February 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

An April 2015 rating decision assigned a 10 percent evaluation for tinea corporis, to include onychomycosis, beginning February 9, 2015.  The April 2015 rating decision also assigned a separate 20 percent rating for status post left knee torn cartilage, tibial microfracture, status post surgical repair, beginning February 9, 2015.  As the highest possible rating for these disabilities has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a report of general information dated in April 2016, it was noted that the Veteran called to request a video conference hearing with respect to the issues currently on appeal from the June 2010 notice of disagreement (entitlement to initial increased ratings for a left knee disability, hypertension, and tinea corporis).

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  Thus, a remand of this matter is necessary to afford the Veteran his requested hearing.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to schedule the Veteran for a video conference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

